Mr. Presiding Justice Pam delivered the opinion of the court. 6. Municipal Court of Chicago, § 15*—when exclusion of evidence of agents of adverse party proper. The exclusion of the evidence of agents of plaintiff corporation when called for cross-examination under the Municipal Court Act, Hurd’s Rev. St., ch. 37, sec. 33 (J. & A. K 3345), by the defendants, in an action on a note on the question of failure of consideration or breach of faith in its negotiation, held correct where at the time in question defendants had not yet shown failure of consideration for the note or breach of faith in its negotiation so as to cast upon the plaintiff the burden of showing that it was a holder in due course. 7. Appeal and error, § 479*—when objections to instructions not available. Where the record is barren of any objection or suggestion with reference to instructions given, defendants cannot complain on appeal of any error in such instructions, but it is counsel’s duty to bring the matter to the attention of the court at the time.